
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5532
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 21, 2010
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend the Immigration and Nationality
		  Act with respect to adopted alien children.
	
	
		1.Short titleThis Act may be cited as the
			 International Adoption Harmonization
			 Act of 2010.
		2.Modification of
			 adoption age requirementsSection 101(b)(1) of the Immigration and
			 Nationality Act (8
			 U.S.C. 1101(b)(1)) is amended—
			(1)in subparagraph (E)—
				(A)by striking
			 (E)(i) and inserting (E);
				(B)by striking
			 sixteen and inserting eighteen;
				(C)by striking
			 ; or and inserting a semicolon; and
				(D)by striking clause
			 (ii);
				(2)in subparagraph (F)—
				(A)by striking
			 (F)(i) and inserting (F);
				(B)by striking
			 sixteen and inserting eighteen;
				(C)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security; and
				(D)by striking clause
			 (ii); and
				(3)in subparagraph
			 (G)—
				(A)by striking
			 sixteen and inserting eighteen; and
				(B)by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security.
				3.Harmonizing
			 adoptions between Hague Convention and non-Hague-Convention
			 countriesSection
			 212(a)(1)(C)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(1)(C)(ii)) is amended by striking section
			 101(b)(1)(F), and inserting subparagraph (F) or (G) of section
			 101(b)(1),.
		4.Compliance with
			 PAYGOThe budgetary effects of
			 this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of
			 2010, shall be determined by reference to the latest statement titled
			 “Budgetary Effects of PAYGO Legislation” for this Act, submitted for printing
			 in the Congressional Record by the Chairman of the Committee on the Budget of
			 the House of Representatives, provided that such statement has been submitted
			 prior to the vote on passage.
		
	
		
			Passed the House of
			 Representatives July 20, 2010.
			Lorraine C. Miller,
			Clerk
		
	
